Citation Nr: 0533754	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  00-24 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbar disc disease with spinal stenosis.

2.  Entitlement to a temporary total rating for convalescence 
following surgery performed on June 18, 2000, under the 
provisions of 38 C.F.R. § 4.30, for a ruptured disk, L4-5, on 
the right.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1986 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on December 3, 2002, which granted a 
joint motion to vacate a June 2002 Board decision in light of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The issue initially arose from an October 2000 
rating decision by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was remanded for additional development in July 2003.

The July 2003 Board remand also referred the issue of 
entitlement to a total disability rating based upon 
individual unemployability (TDIU) to the RO for appropriate 
action.  A review of the record, however, reveals no action 
was taken.  The Court has held that, generally, a claim for 
individual unemployability is not inextricably intertwined 
with an increased rating claim because the matter does not 
necessarily require a specific disability rating for 
consideration.  See Vettese v. Brown, 7 Vet. App. 31, 35 
(1994).  Therefore, the issue is again referred to the RO for 
appropriate action.

The Board also notes that the November 2005 statements of the 
veteran's representative may be construed as raising a claim 
for the residuals of back injuries incurred after service as 
secondary to service-connected lumbar disc disease with 
spinal stenosis.  The Board further finds that this claims is 
"inextricably intertwined" with the issues developed on 
appeal.  It is significant to note that should it ultimately 
be established that the claimed disorder is related to the 
service-connected disability such a determination could 
affect the outcome of the present issues on appeal.  The 
Court has held that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
A review of the record indicates the veteran was adequately 
notified of the VCAA by correspondence dated in January 2004.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  A medical examination or medical opinion 
is deemed to be necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability and indicates the claimed 
disability or symptoms may be associated with an event, 
injury, or disease during active service.  See 38 C.F.R. 
§ 3.159.  

In this case, the veteran contends that a temporary total 
rating for convalescence following surgery on June 18, 2000, 
is warranted because the back injuries he incurred as a 
result of a work-related incident were due to the weakened 
state of his back secondary to his service-connected back 
disability.  He further asserts that all of his present back 
symptoms should be considered for evaluation of his service-
connected disability.  Although the prior rating action in 
this case, in essence, appears to have denied benefits 
because of intercurrent back injuries the veteran sustained 
many years after service, the Board finds an additional 
medical opinion as to this matter is required.

A review of the record also shows the RO has considered the 
issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) as part of the veteran's increased 
rating claim.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) (stating 
that extraschedular rating consideration is "always part" 
of a schedular rating-increase claim).  The Court has held, 
however, that it was premature for the Board to decline 
extraschedular consideration where the record was 
significantly incomplete in a number of relevant areas 
probative of the issue of employability.  Brambley v. 
Principi, 17 Vet. App. 20 (2003).  Therefore, the Board finds 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  In compliance with the joint motion, 
the RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), for 
each issue before the RO are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

2.  As the issue of entitlement to service 
connection for the residuals of back 
injuries incurred after service as 
secondary to service-connected lumbar disc 
disease with spinal stenosis is deemed to 
be "inextricably intertwined" with the 
issues on appeal, the RO should take 
appropriate adjudicative action and 
provide the veteran and his representative 
notice of the decision and the right to 
appeal any unfavorable determination.  If 
a timely notice of disagreement is filed, 
the veteran should be furnished a 
statement of the case and given time to 
respond.

3.  The veteran should be scheduled for a 
VA orthopedic examination for opinions 
(a) as to the nature and extent of his 
service-connected lumbar disc disease 
with spinal stenosis, (b) as to which, if 
any, of the present symptoms are the 
result of the service-connected 
disability as opposed to any intercurrent 
back injuries, and (c) as to the degree 
to which the service-connected back 
disabilities interferes with employment.  
All necessary tests and studies should be 
conducted, to include range of motion 
studies and an assessment as to any 
additional loss of motion due to pain or 
dysfunction.  The claims folder must be 
available to, and reviewed by, the 
physician.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If the benefits 
sought remain denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

